         Case 1-18-01044-cec             Doc 30      Filed 12/10/18   Entered 12/10/18 17:00:28




    UNITED STATES BANKRUPTCY COURT
    EASTERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X
    In re:                                                            Chapter 7


    NICHOLAS SERAFIS,                                                 Case No. 18-40120 (CEC)


                                       Debtor.
    ---------------------------------------------------------X
    VALENTE GARCIA, FRANKLYN PEREZ,
    DELFINO TLACOPILCO, MIGUEL ROMERO
    LARA, MIGUEL BOTELLO GONZAGA,
    JESUS DELGADO, JUSTINO GARCIA,
    LUIS MAGANA, and ALBERTO NIETO,                                   Adv. Pro. No. 18-01044 (CEC)

                                      Plaintiffs,

                    -against-


    NICHOLAS SERAFIS,

                                       Defendant.
    ---------------------------------------------------------X


        ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT,
        GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
                SUMMARY JUDGMENT, AND SCHEDULING TRIAL


           WHEREAS, on January 10, 2018, the Debtor, Nicholas Serafis (the “Defendant”), filed a

voluntary petition under Chapter 7 of the Bankruptcy Code; and

           WHEREAS, Plaintiffs1 commenced two actions, pre-petition, in the United States District



1
  Valente Garcia, Franklyn Perez, Delfino Tlacopilco, Miguel Romero Lara, Miguel Botello
Gonzaga, Jesus Delgado, Justino Garcia, Luis Mangana, and Alberto Nieto are referenced herein
collectively as “Plaintiffs.”
Valente Garcia, Franklyn Perez, Delfino Tlacopilco, Miguel Romero Lara, Miguel Botello Gonzaga,
Jesus Delgado, Justino Garcia, and Luis Mangana (the plaintiffs in this action save Alberto Nieto) are
referenced herein collectively as the “Garcia Plaintiffs.”
      Case 1-18-01044-cec        Doc 30     Filed 12/10/18      Entered 12/10/18 17:00:28




Court for the Southern District of New York 2 (collectively, the “SDNY Actions”); and

       WHEREAS, on April 10, 2018, the Plaintiffs commenced an adversary proceeding

seeking a determination that the debts arising out of the SDNY Actions are non-dischargeable

pursuant to 11 U.S.C. §§ 523(a)(2)(A) and 523(a)(6); and

       WHEREAS, on September 17, 2018, the Defendant filed a motion for summary judgment

(“Defendant’s Motion”) (Adv. Proc. ECF No. 14), and, on September 21, 2018, the Plaintiffs

filed a motion for summary judgment (Plaintiff’s Motion”) (Adv. Proc. ECF No. 15)

(collectively the “Summary Judgment Motions”); and

       WHEREAS, on December 4, 2018, a hearing was held on the Summary Judgment

Motions (the “Hearing”); and

       WHEREAS, the Court made the following findings at the Hearing: 3

    1. As found by the District Court, see Mem. and Order at 2325, Garcia Action, ECF No.

       66, and supported in the record on these Summary Judgment Motions, see Pls.’ 56.1

       Statement of Undisputed Facts (“Pl. 56.1 Statement”), ¶ 4, the Defendant was the Garcia

       Plaintiffs’ employer, and liable to the Garcia Plaintiffs for violations pursuant to the Fair

       Labor Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”) and New York Labor Law §

       190, et seq. (“NYLL”); and




2
  Garcia v. Village Red Rest. Corp., 15 Civ. 06292 (S.D.N.Y.) (the “Garcia Action”) and Nieto v.
Village Red Rest. Corp., 17 Civ. 02037 (S.D.N.Y.) (the “Nieto Action”). The Garcia Action seeks
recovery based upon Defendant’s violation of “the FLSA’s and NYLL’s overtime, minimum wage,
and tools-of-the-trade provisions,” and, additionally, that the Defendant violated the NYLL by
“fail[ing] to provide spread-of-hours pay, wage notices, and wage statements.” Mem. and Order at 1,
Garcia Action, ECF No. 66. Of note, the relief sought in the Nieto Action is limited to Defendant’s
alleged failure to pay overtime wages pursuant to the FLSA and NYLL, and violations of NYLL’s
wage notice and statement provisions. See Complaint, Nieto Action, ECF No. 1.
3
  The Court’s factual findings made at the Hearing are limited to those provided herein.


                                                 2
      Case 1-18-01044-cec         Doc 30     Filed 12/10/18      Entered 12/10/18 17:00:28




   2. As a result of the Defendant’s violations, the Garcia Plaintiffs received less compensation

       than they were entitled under the FLSA and the NYLL, causing injury to the Garcia

       Plaintiffs. Compare Pl. 56.1 Statement ¶¶ 12832, 15556, 15773, with Def.’s Resp. to

       Pl. 56.1 Statement (“Def.’s 56.1 Response”); and

   3. Alberto Nieto (“Plaintiff Nieto”) was employed as a dishwasher, deliveryman, and grill-

       man at the Waverly Restaurant. Compare Pl. 56.1 Statement ¶ 1, with Def.’s 56.1

       Response; and Complaint at 10, Nieto Action, ECF No. 1, with Answer at 10, Nieto

       Action, ECF No. 22; and

       WHEREAS, § 523(a)(6) provides that debts incurred “for willful and malicious injury by

the debtor to another entity or the property of another entity” are not dischargeable. 11 U.S.C. §

523(a)(6); and

       WHEREAS, § 523(a)(2)(A) excepts from discharge a debt that was for “money, property,

[or] services…to the extent obtained by—(A) false pretenses, a false representation, or actual

fraud, other than a statement respecting the debtor's or an insider's financial condition ....” 11

U.S.C. § 523(a)(2)(A); and

       WHEREAS, under § 523, the burden is on the plaintiff to demonstrate by a preponderance

of the evidence that a debt should be excepted from discharge, see Grogan v. Garner, 498 U.S.

279, 286 (1991); and


NOW, THEREFORE, it is hereby

       ORDERED, that the Defendant’s Motion is denied in its entirety; and it is further

       ORDERED, that the Plaintiff’s Motion is granted in part, and denied in part, as follows:

       1. With respect to the Garcia Plaintiffs, Plaintiff’s Motion is granted solely as to

           Defendant’s liability for the injuries caused to the Garcia Plaintiffs; and



                                                  3
      Case 1-18-01044-cec           Doc 30     Filed 12/10/18      Entered 12/10/18 17:00:28




          2. Plaintiff’s Motion is denied in its entirety with respect to Plaintiff Nieto; and

it is further


          ORDERED, that the parties shall file a joint pre-trial order in the form available on the

Court’s website by March 19, 2019; and it is further

          ORDERED, that the parties hereto shall appear for a trial in the above-captioned case

before the Honorable Carla E. Craig, in Courtroom 3529 at the United States Bankruptcy Court

for the Eastern District of New York, 271-C Cadman Plaza East, Brooklyn, New York, 11201,

on March 26, 2019 at 10:00 a.m.; and it is further

          ORDERED, that, with respect to Plaintiff’s claim under § 523(a)(6), as it relates to the

Garcia Plaintiffs, the trial shall be limited to any and all evidence relevant to whether the

Plaintiffs’ injuries were the result of willful and malicious conduct by the Defendant; and it is

further

          ORDERED, that on or before February 28, 2019, Plaintiffs’ counsel shall file and serve

a detailed breakdown regarding the amounts the Garcia Plaintiffs actually received as

compensation, compared to the amounts required under the FLSA and the NYLL; and it is

further

          ORDERED, that on or before March 4, 2019, Plaintiff Nieto may file and serve his

testimony, by affidavit, with respect to the claims made against the Defendant in the Nieto

Action; and it is further

          ORDERED, that the Court will not adjourn the trial or excuse the appearance by either

party or its counsel unless a stipulation of settlement resolving these matters in their entirety is

on file with the Clerk of the Court in Brooklyn, New York prior to March 26, 2018 at 10:00 a.m.

Failure to appear at trial may result in the Court imposing sanctions in the form of preclusion of



                                                    4
      Case 1-18-01044-cec        Doc 30     Filed 12/10/18     Entered 12/10/18 17:00:28




evidence or defenses, judgment by default, or other appropriate penalties. The trial date set forth

in this Order shall not be extended or adjourned in the absence of good and sufficient cause

being demonstrated to the Court in advance thereof.




                                                               ____________________________
 Dated: Brooklyn, New York                                             Carla E. Craig
        December 10, 2018                                      United States Bankruptcy Judge


                                                 5
